Broyles, C. J.
(After stating the foregoing facts.) There is no merit in the general demurrer to the petition, which shows that the defendant’s probation sentence was given upon the condition that he would not handle intoxicants; and alleges that the “home brew” beverage found in the defendant’s possession, several weeks after the imposition of that sentence, was an intoxicant. The cases cited in behalf of the plaintiff in error are not here applicable.
The evidence amply authorized the court to find that the beverage, found in the defendant’s possession on September 21, 1946, was intoxicating liquor, and therefore that he had violated the terms of his probation sentence.

Judgment affirmed.


MacIntyre and Gardner, JJ., concur.